Per Curiam.—
The power to discharge suitors and witnesses, is necessarily inherent in every court, and though the court from which the process issues, may discharge, it will not exercise that power, except under special circumstances, as in a case where a *201suitor in another county, comes into this county to attend the taking of a deposition of a witness, under a rule of the court where the suit is pending. Wetherill v. Zeitzinger, 1 Miles 237, But in ordinary cases, the court, on whom the contempt has been committed, is the most suitable forum, and the practice is generally to apply there for redress. United States v. Edme, 9 S. & R. 149. This practice we recognise as being the most convenient, especially where the two courts are in the same county or district, because the court in which the party claims to have been a suitor, at the time of the service of the process, has the best means of judging of the truth of the matter, on which he claims a privilege. This application must be refused.
Pettit, President, absent from indisposition.
Rule discharged.